Citation Nr: 0115943	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher initial evaluation 
for a right knee disability, rated as 10 percent disabling 
from March 20, 2000.  

2.  Entitlement to service connection of a left knee 
disorder, to include arthritis, as secondary to the service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO that granted entitlement to service connection for a right 
knee disability and assigned a 10 percent rating, effective 
March 20, 2000, under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a (2000).  That decision also denied service connection 
for a left knee disorder claimed as secondary to the right 
knee disability.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in this case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The change in the law requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  Holliday, at 289.  In 
the case of Holliday v. Principi, it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Id.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) noted that, until such regulations 
were promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, at 289-290.  In order to 
ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

In this case, the veteran contends that his service-connected 
right knee disability is severe enough to warrant a higher 
rating than 10 percent.  In the veteran's March 2000 
statement in support of claim, he relates that he experiences 
pain and discomfort climbing stairs, pain on extended 
walking, and pain on bending or kneeling.  He further relates 
that when he walks or climbs stairs his knee will go out and 
if moved sideways it sounds and feels like a loose ball 
socket.  When he stands up from sitting down or turns when 
walking, his knees will pop or grind causing pain and 
discomfort.  A medical record from the Orthopaedic 
Specialists of Nebraska, dated in February 2000 relates no 
limitation on range of motion, no limp while walking, but 
tenderness in the medial joint line of both knees, and a mild 
opening of the medial collateral ligament bilaterally on 
valgus stress, with McMurry's, Lachmann's, and pivotal shift 
test appearing negative.  The x-rays of the knees showed 
early to moderate degenerative change, medial aspect of both 
knees.  Thus, while the veteran reports experiencing pain, 
there is no medical evidence as to the extent of that pain 
and its impact, if any, on function.  

Thus, with respect to the veteran's claim for a higher 
evaluation for the right knee disability, the Board finds 
that, given the veteran's contention that he experiences pain 
in his right knee, further evidentiary development is 
required.  In this regard, VA has a duty to determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2000).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

In addition, in a statement in support of claim dated in 
March 2000, the veteran suggests that his service medical 
records may have become interspersed with those of his twin 
brother.  The RO requested copies of the veteran's service 
medical records in June 1999.  In response to that request, 
the RO received what was held out to be copies of the 
veteran's service medical records.  Notably absent from those 
records was at least one relevant record of treatment-
namely, the May 1971 motorcycle injury treatment record 
submitted by the veteran.  While, the Board is aware that the 
veteran stated that the missing treatment records relate to 
"other conditions," the Board is of the opinion that 
additional inquiries to ascertain whether there are any 
additional relevant service medical records is warranted. 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2. The RO should ask the veteran to 
provide additional information regarding 
possible service medical records misfiled 
amongst those of his twin brother.  This 
should include information as to when the 
veteran's brother served and how the 
potentially misfiled records relate to 
his claims.  The RO should then determine 
whether an attempt should be made to 
obtain the records in accordance with 
38 C.F.R. § 3.159 (2000).  

3.  After the above-requested 
development has been completed, the 
veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
should review the claims folder and a 
copy of this remand before examining 
the veteran.  Thereafter, the examiner 
should conduct range of motion studies 
on the veteran's knees.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, 
instability or pain due to repeated 
use, such as prolonged standing, or 
flare-ups, and should portray these 
factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically) due to these 
factors.  The examiner should also 
comment on whether the veteran 
experiences any instability or 
recurrent subluxation on the right side 
due to service-connected internal 
derangement.  If so, any such 
disability should be characterized as 
"slight," "moderate," or "severe."  
In addition, as to the left knee, the 
examiner is requested to render an 
opinion as to whether the right knee 
disability has either caused or made 
worse any disability of the left knee.  
See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 429, 448 (1995) (en 
banc).

4. The RO should ensure that any 
examination report complies with this 
remand.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

